DETAILED ACTION
Claims 1-21 are presented for examination.
	Applicant is notified that claims 14-15 each recite “[t]he method of claim 13” in the preamble, but claim 13 is directed to a compound - not a method. Accordingly, Applicant’s claims 14-15 will be interpreted as depending from claim 13 and further define the compounds recited therein such claim. 

Requirement for Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to a mitoriboscin compound of the recited structural formula, classified in C07C 217/74.
II.	Claims 5-8, drawn to a method of treating cancer comprising administering to a patient in need thereof a pharmaceutically effective amount of a mitoriboscin compound of the recited structural formula, classified in A61K 31/137.
III.	Claims 9-12, drawn to a method of treating a microbial infection comprising administering to a patient in need thereof a pharmaceutically effective amount of a mitoriboscin compound of the recited structural formula, classified in A61K 31/137.
IV.	Claims 13-15, drawn to a mitoriboscin compound of the recited structural formula, classified in C07D 491/107.
V.	Claims 16-18, drawn to a method of treating cancer comprising administering to a patient in need thereof a pharmaceutically effective amount of a mitoriboscin compound of the recited structural formula, classified in A61K 31/436.
VI.	Claims 19-21, drawn to a method of treating a microbial infection comprising administering to a patient in need thereof a pharmaceutically effective amount of a mitoriboscin compound of the recited structural formula, classified in A61K 31/436.
The inventions are distinct, each from the other, for the following reasons:

Invention I and Invention IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each exhibit a materially different design, as the compounds of Invention I are clearly structurally distinct from those of Invention IV and, as such, are mutually exclusive.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I and Inventions V-VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Invention I is not used in, or made by, the processes of use provided for in Inventions V-VI.
Invention II and Invention III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function or effect and do not overlap in scope, as Invention II is directed to the treatment of cancer in a patient in need thereof, which is a distinct therapeutic objective and patient population from that of Invention III, which is directed to the treatment of a microbial infection in a patient in need thereof.  Furthermore, the inventions as claimed do not 
Inventions IV and Inventions II-III are directed to an unrelated product and processes.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Invention IV is not used in, or made by, the processes of use provided for in Inventions II-III.
Inventions II-III and Inventions V-VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function or effect and do not overlap in scope, as Inventions II-III each require administration of a compound that is structurally distinct from, and does not overlap with, the compound to be administered as part of Inventions V-VI. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention IV and Inventions V-VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in materially different processes of use, such as, e.g., treating cancer, or for treating a bacterial infection.
Invention V and Invention VI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function or effect and do not overlap in scope, as Invention V is directed to the treatment of cancer in a patient in need thereof, which is a distinct 
 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (i) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and (ii) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR §1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR §1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.


ELECTION OF SPECIES REQUIREMENT
This application contains claims directed to patentably distinct species of mitoriboscin compounds (claims 1-21). 
ELECTION OF INVENTION I REQUIRES THE FOLLOWING SPECIES ELECTION:
(A) Election of ONE single disclosed species of compound from the structural formula of claim 1. 
NOTE: Applicant MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (e.g., R1, R2 etc.); and (v) the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
ELECTION OF INVENTION II REQUIRES THE FOLLOWING SPECIES ELECTION:
(B) Election of ONE single disclosed species of compound from the structural formula of claim 5. 
NOTE: Applicant MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (e.g., R1, R2 etc.); and (v) the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
ELECTION OF INVENTION III REQUIRES THE FOLLOWING SPECIES ELECTION:
(C) Election of ONE single disclosed species of compound from the structural formula of claim 9. 
NOTE: Applicant MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (e.g., R1, R2 etc.); and (v) the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
ELECTION OF INVENTION IV REQUIRES THE FOLLOWING SPECIES ELECTION:
(D) Election of ONE single disclosed species of compound from the structural formula of claim 13. 
MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (i.e., R); and (v) the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
ELECTION OF INVENTION V REQUIRES THE FOLLOWING SPECIES ELECTION:
(E) Election of ONE single disclosed species of compound from the structural formula of claim 16. 
NOTE: Applicant MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (i.e., R); and (v) the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
ELECTION OF INVENTION VI REQUIRES THE FOLLOWING SPECIES ELECTION:
(F) Election of ONE single disclosed species of compound from the structural formula of claim 19. 
NOTE: Applicant MUST provide: (i) a chemical name of the elected compound; (ii) a CAS Registry number for the elected compound; (iii) a structural depiction of the elected compound; (iv) the identity of each and every substituent contained therein the elected compound (i.e., R); and (v) the claims readable upon the elected compound. Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
The following claims are generic: claims 1, 5, 9, 13, 16 and 19 are generic to the claimed species of mitoriboscin compounds. 
The species of mitoriboscin compounds are independent or distinct because the compounds are disparate in structure, function and/or chemical properties such that a comprehensive search for one such compound would not necessarily result in a comprehensive search for any one or more other claimed compounds within the same (or alternative) structural genus as claimed. Furthermore, the art does not necessarily recognize the claimed compounds as art-accepted equivalents that are interchangeable with one another. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR §1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR §1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR §1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR §1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
May 28, 2021